Citation Nr: 0702199	
Decision Date: 01/25/07    Archive Date: 01/31/07

DOCKET NO.  04-20 238A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from May 1965 to August 1972.  
This claim comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2003 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  The claimant timely disagreed with 
that rating decision in September 2003, and subsequently 
perfected timely substantive appeal in June 2004.  

In his June 2004 substantive appeal, the veteran requested a 
hearing before the Board at the local RO.  The requested 
hearing was conducted by the undersigned Veterans Law Judge 
by videoconference in November 2006, with the veteran sitting 
in St. Petersburg, Florida.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for PTSD.  He served in 
the Navy.  He contends that stressors that led to the 
development of PTSD included being shot at, the general 
stress of a situation in which the boat he was on was 
patrolling a river that was mined and in which the boat might 
be subject to unpredictable enemy fire.  He contends he was 
assigned to a boat that sank.  The veteran has also provided 
a letter regarding an incident in which he states that he was 
injured when attempting to return enemy fire in 1967.  The 
veteran testified that this incident occurred near Christmas.  
He should confirm whether that incident was in December 1967, 
after his first full year in Vietnam, as his November 2006 
testimony seems to suggest.  

The veteran should be asked to identify the vessel(s) he was 
on when he came under enemy fire, since the veteran's 
personnel records show only that he was attached to the Naval 
Support Activity (NAVSUPPACT), Danang, and do not identify 
any individual craft he was on during that period.  It is not 
clear from his testimony whether he was on the YFY-62 or 
another vessel at the time of alleged stressor incidents.  

The Board notes that only commissioned ships, such as the 
ship the veteran was attached to after he left the 
NAVSUPPACT, generally kept deck logs, so other types of 
documents should be requested for the vessels the veteran 
served on while at NAVSUPPACT.  The veteran should be asked 
to identify the medical facility or location at which he was 
treated.  

The veteran should provide any information he may recall 
about other incidents of enemy fire, including the vessel he 
was on and the time frame for each incident or group of 
incidents.  Then, information on the vessel, the veteran's 
unit or its higher headquarters, or other available 
historical information, can be requested from the appropriate 
source.

The veteran should be asked to specifically identify the 
vessel he was on that sank to identify the general time 
period when the sinking he contends was a stressor occurred.  
He has supplied a picture of a Yard Freight Utility vessel, 
the YFU-62, which sank, apparently in 1969.  Once the veteran 
has supplied more specific information as to the identity of 
the vessel and the general date of the incident, verification 
of the veteran's assignment to the vessel at the time of the 
incident may be sought.

Additionally, the veteran has submitted a newspaper article 
which appeared in October 1967 in which the veteran described 
various incidents which had occurred.  Records of the 
NAVSUPPACT should be obtained to corroborate the veteran's 
account and determine if those events were possible 
stressors.

Accordingly, the case is REMANDED for the following action:

1.  Even though the veteran has previously been 
sent such notice, it is the Board's opinion that 
the veteran should again be provided with notice 
of VA's duties to assist and notify him, set 
forth in the Veterans Claims Assistance Act of 
2000, codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005), and 
implementing regulations, including 38 C.F.R 
§ 3.159 (2006).  The notice should include an 
explanation as to the information or evidence 
needed to determine an effective date and a 
disability rating if the claim for service 
connection is granted.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). Each item of 
notice described in this paragraph should be 
issued prior to issuance of a supplemental 
statement of the case (SSOC).  

2.  The veteran should again be offered the 
opportunity to identify any additional relevant 
evidence not of record.

3.  If the veteran has obtained VA clinical care, 
those records should be obtained.

4.  The veteran should be asked to list the 
vessels he served on while in Vietnam while 
assigned to Naval Support Activity (NAVSUPPACT), 
Danang.  He should identify the stressors which 
occurred on each vessel, such as the name of the 
river that the boat he was on was patrolling 
which was mined, the areas in which the boat(s) 
was/were patrolling when there was enemy fire, 
including mortar fire, and similar information, 
describing the stressful events as specifically 
as possible, including location and vessel.  The 
veteran should provide an approximate time frame 
for each identified stressor, including any 
stressors which occurred on board the USS PICTOR 
beginning in February 1968.  

5.  After the veteran lists each vessel he was on 
while assigned to NAVSUPPACT, and lists 
stressors, the RO should contact the Naval 
Historical Center, 805 Kidder Breese, SE, 
Washington Navy Yard, Washington, DC 20374-5060, 
to obtain any available records pertinent to the 
NAVSUPPACT vessels identified, to include ship 
histories or records of the NAVSUPPACT or its 
higher headquarters.  The Naval Historical Center 
should be asked to provide any records which 
might corroborate information relating to the 
facts and circumstances of the veteran's service, 
including the types of vessels he was on, the 
activities undertakes by those vessels, the 
number of patrol missions and locations of such 
missions, 

In particular, the Naval Historical Center should 
be asked to provide any information which might 
corroborate the veteran's statements that the 
river his boat was patrolling was mined during 
the time the veteran was performing those 
activities, to provide the muster roll for the 
relevant time period for the ship identified by 
the veteran as the ship he was on that sank, and 
to provide any records which might corroborate 
the veteran's statements about being medivaced to 
a hospital ship close to the DMZ in December 1967 
after a magazine for the weapon he was using 
exploded.  

If no information regarding the veteran or 
removal of the veteran from the ship he was on in 
December 1967 is located, the Naval Historical 
Center should be asked to provide the December 
1967 (or other identified time period, if the 
veteran provides a different date than indicated 
in his hearing) muster roll for the identified 
vessel.  If the must roll does not indicate 
whether any individuals were taken from the 
vessel for medical treatment, the Naval 
Historical Center should be asked whether there 
are any other records available which might 
reflect whether the veteran was transported from 
a particular vessel to a medical facility, such 
as sick reports, morning reports, or the like.

6.  If the veteran identifies a stressor and a 
time frame for that stressor related to his 
service aboard the USS PICTOR, the deck log for 
that commissioned ship for the relevant time 
period should be sought from the Modern Military 
Branch, National Archives, 8601 Adelphi Road, 
College Park, MD  20740.  

7.  If no records for an identified vessel are 
located by the Naval Historical Center, that 
facility should be asked to identify where the 
records should be located.  If the Naval 
Historical Center is unable to determine where 
records for an identified YFU or similar vessel 
are located, the U.S. Army and Joint Services 
Records Research Center (JSRRC) (formerly, the 
U.S. Armed Services Center for Unit Records 
Research (CURR)) and the Department of the Navy 
should be asked to search for or identify 
resources for relevant records.

8.  After all attempts to verify the alleged 
stressor have been completed, the RO should 
determine what stressful conditions or incidents 
have been corroborated or verified, and should 
provide a summary of the verified facts and 
conditions of the veteran's service, including 
the types of vessels the veteran served on in 
Vietnam, the locations in which those vessels 
worked, the mission or activities of those 
vessels, and the general circumstances (whether 
the river(s) the vessel(s) worked in were mined, 
whether the vessels came under enemy mortar or 
small arms fire, and the like).  If any incident, 
such as a vessel to which the veteran was 
assigned sinking while the veteran was assigned 
to the vessel, a vessel to which the veteran was 
assigned coming under emery fire while the 
veteran was on the vessel, or the like, is 
verified, the RO should summarize the known facts 
and the veteran's statements.  

9.  After the RO has prepared the summary of 
corroborated or verified stressful conditions or 
incidents, the veteran should be afforded 
psychiatric examination.  The claims file must be 
made available to the physician designated to 
examine the veteran, and the examination report 
should include discussion of the veteran's 
documented medical history and assertions, and 
the information obtained during stressor 
development.  All indicated tests and studies, 
including psychological testing, should be 
accomplished, and all clinical findings should be 
reported in detail and correlated to a specific 
diagnosis(es).  The examiner should be informed 
that only stressors or stressful conditions that 
have been verified by the RO may be used as a 
basis for a diagnosis of PTSD.  

The examiner should be asked to provide an 
opinion addressing the following questions:

(a) Is a diagnosis of PTSD appropriate?  

(b) If so, is it is at least as likely as not (a 
50 percent likelihood or more) that the veteran 
has PTSD as a result of the stressor(s)/stressful 
conditions and circumstances found to be 
established by the record during his military 
service?

(c) Is there a link between the current 
symptomatology and the in-service 
stressor(s)/stressful conditions found to be 
established by the record.
 
A complete rationale for the opinion expressed 
must be provided.

10.  After completion of the above and any 
additional development deemed necessary, the 
expanded record should be reviewed and it be 
determined if the veteran's claims can be 
granted.  If the claim is not granted, the 
veteran and his representative should be 
furnished an appropriate supplemental statement 
of the case and be afforded an opportunity to 
respond.  Thereafter, the case should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

